POWERS, Justice,
dissenting.
The majority purport to nullify (“vacate”) a trial-court judgment without first finding that it results from reversible error; indeed, the majority do so consciously and expressly without “addressing the merits of the appeal.” We have no power to nullify in this manner a trial-court judgment that is presumed on appeal to be free of error and valid in all respects. I therefore dissent.
THE MAJORITY OPINION
Fletcher perfected an appeal from a trial-court default judgment imposed as a discovery sanction. She contended the judgment was erroneous under TransAmerican Natural Gas v. Powell, 811 S.W.2d 913 (Tex.1991), a decision published by the supreme court after entry of the default judgment against Fletcher. The parties joined issue on Fletcher’s three assignments of error. The cause was submitted in this Court for decision, after oral argument, based on Fletcher’s claim that the record she furnished us on appeal demonstrated reversible error under TransAmer-ican.
The majority have declined to consider whether the record demonstrates reversible error. Therefore, they may not “reverse” the presumably correct and errorless judgment, for Texas Rule of Appellate Procedure 81(b) expressly precludes a reversal except on a finding of reversible error in the record. Tex.R.App.P.Ann. 81(b) (Pamph.1992). The majority determine then to “vacate” the trial-court judgment— to nullify that judgment irrespective of whether the record shows a reversible error.
DISCUSSION
From what source does this Court derive the power to take such an extraordinary action against a presumably error-free and correct judgment? The majority offer the following as a precept applicable to appellate review in Texas:
[W]hen an appellate court reaches a decision in one cause on a novel legal issue, the appellate court may, without finding error: (a) nullify the judgments of the courts below in a different, second cause involving the same novel legal issue; and (b) remand that second cause to the appropriate court below for further consideration if the second cause was pending *604on appeal at the time the appellate court reached its decision on the relevant legal issue in the first cause (known as “vacating in light of ..
(emphasis added). The majority contend this power of an appellate court is an “inherent” power, and its exercise is indicated by use of the word “vacate” instead of the word “reverse.”1 Such is the exclusive reasoning and basis for the majority holding in this appeal.
The majority give no reasoning and cite no authority for the precept upon which they decide this appeal; it is, indeed, a novel precept so far as I am able to determine.2 One might even say that the precept is revolutionary, for heretofore the law has always been very clear that we must reverse or affirm a trial-court judgment as dictated by the new law intervening after a trial-court judgment and before our decision on appeal — a matter discussed below.
The majority do refer to two decisions in which a court of last resort vacated the judgment of an intermediate appellate court, then remanded the appeal to that court for further consideration in light of a controlling decision published by the highest tribunal following the trial of a case. Stringer v. Black, 494 U.S. 1074, 110 S.Ct. 1800, 108 L.Ed.2d 931 (1990); Haynie v. State, 751 S.W.2d 878 (Tex.Crim.App.1988). To these, one might add the more relevant decision in Welex v. Broom, 816 S.W.2d 340 (Tex.1991). One must note, however, that these decisions do not refer at all to the matter of an “inherent” power; nor do they suggest the precept, upon which the majority rely in declining to decide this appeal, as one applicable to an intermediate appellate court such as ours. Rather, the majority employ these decisions merely in a circular course of reasoning: If a court of last resort may nullify the judgment of an intermediate appellate court when a change of law intervenes after trial, without finding error, then an intermediate appellate court must have the power to do the same thing with regard to a trial-court judgment;
*605further, there being no express authority to take such action, we must of necessity have such authority as an “inherent” power. This is not the law. It is the opposite of the law. We have no such power.
It should go without saying that we can have no inherent power that is inconsistent with our express powers and the general framework that governs our decisionmak-ing as an intermediate appellate court. That framework consists of the applicable provisions of our state constitution, statutes, and rules of procedure, interpreted in the controlling judicial decisions by our highest courts. It includes the following rules governing appellate review in our court:
1. “It is well settled that an errorless judgment of a trial court cannot be reversed in the interest of justice or to permit the losing party to have another trial.” Uselton v. State, 499 S.W.2d 92, 99 (Tex.1973).
2. We must presume the trial court judgment is correct and free of error until we determine that the record of trial-court proceedings, furnished us by the party who would show error, reveals otherwise; we may not presume the judgment below is erroneous or incorrect. Hoover v. General Crude Oil Co., 147 Tex. 89, 212 S.W.2d 140, 143 (1948).
3. We may render the following “types of judgments” in deciding a perfected appeal in which we have jurisdiction; affirm the trial-court judgment; modify the trial-court judgment by correcting or reforming it; or reverse the judgment below, and if we reverse it, dismiss the cause, render the judgment the trial court should have rendered, or remand the cause for further proceedings in the trial court.3 Tex.R.App. P.Ann. 80(a) (Pamph.1992).
4. We may not reverse a trial-court judgment for an error of law unless it amounts to a “reversible error,” that is to say, an error that “amounted to such a denial of” appellant’s rights “as was reasonably calculated to cause and probably did cause rendition of an improper judgment in the case.” Tex.R.App.P.Ann. 81(b) (Pamph.1992).
5. When the law on a material point changes after the trial-court judgment but before our decision on appeal, we have a duty to determine the question of reversible error under the new state of the law unless it would impair vested rights under the earlier law. If the trial-court judgment is errorless under the new law, we must affirm it; if the record shows reversible error under the new law, we must reverse the trial-court judgment. And if we reverse the trial-court judgment, we may, in our discretion and in the interests of justice, remand the cause for reconsideration under the new law even though we would ordinarily render the judgment the trial court should have rendered.4 Sadler v. Sadler, 769 S.W.2d 886, 887 (Tex.1989); Scott v. Liebman, 404 S.W.2d 288, 294 (Tex.1966); see also Houston Lighting & *606Power Co. v. Dickinson, 641 S.W.2d 302, 311 (Tex.App.1982, writ ref’d n.r.e.) (“An appellate court must apply the law in effect at the time of its decision.”).
It is self-evident that the inherent power claimed by the majority contradicts directly all the foregoing propositions that govern decisionmaking in an intermediate appellate court such as ours. The majority expressly decline even to inquire whether the record on appeal shows reversible error under the law existing after TransAmerican. They nullify a subsisting trial-court judgment that is presumed as a matter of law to be correct and free of error under the old and the new law. They neither affirm, nor reverse, nor modify the trial-court judgment. Because of these contradictions, the inherent power cannot be imputed to this Court.5
But did not the supreme court in Welex do precisely what the majority propose here to do, and is that not implied authority for such an inherent power? After all, Welex, too, is part of our governing framework.
The answer is “No” for the following reasons. In Welex, the supreme court did not vacate the trial-court judgment and remand the cause to the trial-court for reconsideration in light of TransAmerican. Instead, the supreme court vacated the judgment of the court of appeals and remanded the cause to that court for a decision on the merits of the appeal, under the new law existing after TransAmerican. This course permitted an appellate decision under the new law, enabling the court of appeals to perform its duty and preserving the parties’ statutory right to obtain a decision based on the record of trial proceedings in a perfected appeal. Indeed, the court of appeals proceeded after remand to discharge its duty to decide the appeal under TransAmerican: the court of appeals held that the record showed reversible error under the new law laid down in Trans-American, reversed the trial-court judgment rendered before TransAmerican, and remanded the cause to the trial court. See Welex v. Broom, 823 S.W.2d 704 (Tex.App.1992, writ denied). This is, of course, precisely the method to be employed by an intermediate appellate court under longstanding Texas precedents and rules of procedure, as discussed above.
The consequences are entirely different under the majority opinion here, which denies the parties’ statutory right to obtain a decision in a perfected appeal — a decision whether under TransAmerican the final judgment in the trial court must be set aside for reversible error shown in the record of trial proceedings furnished us on appeal.
It is our duty to decide the appeal and our duty to decide it under TransAmeri-can. Without making a decision on the merits under TransAmerican, however, the majority nakedly and summarily put an end to this appeal by nullifying, on their own initiative, a presumably errorless judgment as surely as if they had reversed it on a finding of reversible error in the record furnished us. This is not only unfair to the parties, it is contrary to the express provisions of law that govern our decisionmak-ing. We have no power to do it. I would affirm the trial-court judgment for reasons not necessary to detail in light of the majority decision.
For the reasons given, I dissent.
ON MOTION FOR REHEARING
Rehearing overruled.

. When one speaks of the "inherent” power of a court, one refers to a power not derived from legislative grant or specific constitutional provision. Such a power arises in the court simply from the fact that it was created a “court” and charged by the constitution and statutes with certain duties and responsibilities. The court may call upon such a power to aid in the exercise of its jurisdiction, in the administration of justice, and in preserving its independence and integrity. See Eichelberger v. Eichelberger, 582 S.W.2d 395, 398 (Tex.1979). "Inherent" powers include the power to change, set aside, or otherwise control the court’s own judgments; the power to summon and compel the attendance of witnesses; the power to punish by contempt; the power to regulate admission to the bar and the practice of law; and the power to provide personnel to aid the court in the exercise of its judicial function. Id. n.l. These statements are dicta in Eichelberger, which involved rather the question of an “implied" power. The court was merely distinguishing between "inherent” and "implied” powers. One notes, however, that the novel "inherent" power claimed by the majority in the present case is distinctly different in kind from those listed.
It is possible that the majority attribute their holding in some measure to the word "vacate,” as if it implies in and of itself something different from the word "reverse.” There is no such difference in the present context. The idea content of both words is identical — a nullification of the trial-court judgment so that it is deprived of legal effect as a judgment. See Biyan A. Garner, A Dictionary of Modem Legal Usage 398 (1987) (entry "overrule; overturn; reverse; set aside; vacate”); 5 Am.Jur.2d Appeal and Error § 948, at 374 (1962); 77 C.J.S. Reverse 335-36 (1952). To erect an inherent power upon a basis so thin as a supposed substantive distinction between the two words, if that is what the majority intend, suggests serious doubt in and of itself as to the existence of such a power. The matter becomes almost conclusive when one considers that our intermediate appellate courts have operated for 100 years without claiming such a power or giving a hint of its existence.


. The majority’s omission to limit the scope of the new inherent power, claimed for this Court, raises serious questions as to the relationship between trial courts and courts of appeal. May we "vacate” the trial-court judgment in every appeal in which a change of law intervenes pending our decision, remanding the cause to the trial court without applying the new law as we have a duty to do under the decisions cited in the text of this opinion? Must we "vacate” the trial-court judgment in those instances; or does the matter lie within our discretion, and, if so, what are the limits of our discretion and what are the factors that should govern our decision one way or the other? It has never before been necessary to consider these matters because such a novel power has never before been claimed by an intermediate appellate court.


. In Texas Rule of Appellate Procedure 81(c), we are instructed that we "shall proceed to render such judgment or decree as the court below should have rendered, except when it is necessary to remand to the court below for further proceedings.” Tex.R.App.P.Ann. 81(c) (Pamph.1992). When, then, is it "necessary" so to remand the cause to the trial court? One instance is, of course, when remand is necessary “in the interest of justice.” Scott v. Liebman, 404 S.W.2d 288, 294 (Tex.1966). Apart from such cases, it is our “duty to render the judgment which the trial court should have rendered” unless we conclude the trial-court judgment is "uncertain” or the circumstances require additional development of the evidence. Mobil Oil Corp. v. Frederick, 621 S.W.2d 595, 596 (Tex.1981) (emphasis added); see also Lone Star Gas Co. v. Railroad Comm’n, 767 S.W.2d 709, 710 (Tex.1989). No party seeks remand in the present cause, and no party contends the trial-court judgment is uncertain or that additional evidence is required in the circumstances. In any case, as pointed out in the text, the question of remand does not even arise absent a decision to reverse the trial-court judgment, a judgment the majority refuse to render. See Tex.R.App. P.Ann. 80(b)(3), (4) (Pamph.1992).


. The change in law may come either from a new decision by the highest court in the jurisdiction or from a new statute. Whether to apply the new law, on appeal, might depend on the terms of the court decision or statute. See generally P.H. Vartanian, Annotation, Change of Law After Decision of Lower Court as Affecting Decision on Appeal or Error, 111 A.L.R. 1317 (1937).


. One must bear in mind that the right of appeal is not an "inherent” right, but one provided and governed by statute or rules of procedure. See Salvaggio v. Brazos City Water Control, 598 S.W.2d 227, 229 (Tex.1980); Dipuccio v. Hanson, 233 S.W.2d 863, 866 (Tex.Civ.App. 1950, no writ). The effect of the majority opinion is to deny the parties’ statutory right to obtain an appellate decision under the applicable statutes and rules.